Citation Nr: 1000312	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  93-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1953 to March 
1955.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision that 
declined to reopen a claim for service connection for a 
neuropsychiatric condition on the basis that new and material 
evidence had not been received.  The Veteran timely appealed.

In April 1993, the Board remanded the matter for additional 
development.  In a February 1996 decision, the Board found no 
new and material evidence to reopen the Veteran's claim.

The Veteran appealed the February 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in June 1997, the Court granted the Secretary 
of Veterans Affairs' Motion for Remand and the February 1996 
Board decision was vacated.  

Subsequently, the matter was returned to the Board, and after 
receipt of requested translations, in August 1998, the Board 
again concluded that new and material evidence had not been 
submitted and denied the Veteran's petition to reopen his 
claim for service connection for an acquired psychiatric 
disability.  The Veteran again appealed to the Court.

In a March 1999 Order, the Court granted the Secretary of 
Veterans Affairs' Motion for Remand, vacated the August 1998 
Board decision, and remanded the matter to the Board for 
additional proceedings.  In September 1999, the Board again 
remanded the matter, consistent with the Court's order.

In an April 2000 decision, the Board concluded that the 
evidence submitted was not new and material, and again denied 
the Veteran's petition to reopen his claim for service 
connection for an acquired psychiatric disability.  The 
Veteran appealed this decision to the Court as well.  In a 
June 2001 order, the Court granted the parties' motions for 
remand, vacated the April 2000 Board decision, and remanded 
the matter to the Board for additional proceedings consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  

In June 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
August 2003, the Board remanded the matter to the RO or VA's 
Appeals Management Center (AMC) for initial consideration of 
the recently developed evidence and further action.   

In May 2004, August 2005, July 2006, and June 2007, the Board 
also remanded the matter for additional development.

The Board observes that, in July 2007, the Veteran's 
representative submitted written notice of his withdrawing 
legal representation, and that the Veteran has elected to 
pursue his claim pro se.

In April 2008, the Board found new and material evidence to 
reopen the Veteran's claim, and remanded the reopened claim 
for additional development.  The Board again remanded the 
matter for additional development in December 2008.  The case 
again has been returned to the Board.


FINDING OF FACT

A psychiatric disability was not exhibited in service; a 
psychosis was not manifested within the first post-service 
year; and the current psychiatric disability, to include 
schizophrenia and dementia, is not otherwise related to 
service.


CONCLUSION OF LAW

A psychiatric disability was not incurred or aggravated in 
service; and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through a September 2007 letter, the RO or VA's Appeals 
Management Center (AMC) notified the Veteran of elements of 
service connection, and the evidence needed to establish each 
element.  This document served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the September 2007 letter, the RO specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.
 
For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

In this case, service department records show that the 
Veteran was awarded the National Defense Service Medal, the 
Army of Occupation Medal (Germany), and the Good Conduct 
Medal.  His service treatment records contain neither 
manifestations nor complaints, nor findings of nervousness or 
psychiatric disability.  VA treatment records, dated within 
the first post-service year, show that the Veteran was 
hospitalized in August 1955 for abdominal pain, colicky, 
intermittently associated with nausea and occasional 
vomiting.  The diagnosis then was acute gastroenteritis.

There is no evidence of a psychosis manifested to a 
compensable degree within the first post-service year, to 
warrant service connection for an acquired psychiatric 
disability on the basis of presumptions referable to chronic 
diseases.

Records show that the Veteran was separated from employment with 
the police department in 1967.  During an August 1970 VA 
examination, the Veteran reported that he started to suffer from 
nervousness in service.  His wife, accompanying the Veteran, 
mentioned that the Veteran talked to himself most of the time.  
Examination revealed that the Veteran was somewhat sad and 
depressed looking; his affect was blunted.  There was marked 
psychomotor retardation, and memory was somewhat defective.  The 
diagnosis in September 1970 was schizophrenia, latent type.

Records received from the Social Security Administration reflect 
that the Veteran has been disabled since February 1971; and that 
the primary diagnosis was schizophrenic reaction, chronic, 
undifferiented type with deterioration.
 
In May 1977, the Veteran's treating psychiatrist, Rafael M. Baez, 
M.D., reported that the Veteran had frequent nightmares in which 
he went to the battlefield camp and his life was in danger.  The 
Veteran currently kept himself in a state of anxiety, which made 
it almost impossible to do anything.  The Veteran's wife reported 
that when the Veteran came home from the Army on leave, he 
reported problems with his comrades and did not want to return to 
the base.  The Veteran's wife also reported a marked change in 
the Veteran after his military discharge.  Dr. Baez concluded 
that the Veteran was suffering from a severe psychosis, with a 
very poor prognosis, and all the result of his military service-
i.e., a time of great tension, beginning of some levels of 
anxiety.

In a December 1977 statement, Juan Font, M.D., indicated that the 
Veteran had not worked since 1969; and that he did not tolerate 
the stress of military life.  The Veteran's mental health 
deteriorated slowly until becoming an actual psychosis.

In November 1979, Dr. Baez indicated that the Veteran's illness 
had grown worse.  Dr. Baez suggested that the Veteran's mental 
problems started in 1955-i.e., after serving in Korea and being 
discharged, the Veteran's friends and relatives started to notice 
a marked change in his personality, and the Veteran's behavior 
became bizarre.

In a February 1982 statement, Rafael L.Quinquilla, M.D., asserted 
that during May 1955 and approximately for a one-year period, the 
Veteran was treated as a clinical outpatient for nerves.  
Dr. Quinquilla indicated that the Veteran had been prescribed 
medication for an anxiety condition.  At the time, Dr. Quinquilla 
was doing general medicine at the Cupey Health Center.
 
In a November 1982 statement, Julio E. Frank, M.D., noted 
that the Veteran dated the onset of his illness to his 
military service in 1953, when he was all mixed up, confused, 
sleepless, and fearful.  The Veteran reported that he was 
unable to speak English, and that he never went to sick calls 
and only received punishments-i.e., considering his case as 
one of misconduct.  The Board notes that the Veteran is 
competent to testify on factual matters of which he has 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).

In August 1986, Dr. Baez reported that the Veteran had frequent 
nightmares, in which he felt he was again in the Army in Germany.  
In February 1987, Dr. Baez indicated that the Veteran had been 
treated psychiatrically since April 1975; and that he frequently 
complained of intermittent abdominal pains accompanied at times 
by diarrhea.  This happened most frequently when the Veteran was 
worried.

The report of VA examination in June 1992 indicates that there 
was no medical evidence of any neuropsychiatric disorder during 
or immediately after military service.  The examiner noted the 
finding that was made following the Veteran's discharge from 
service was anxiety, and that there was no evidence of any 
psychotic symptoms during that time.  The examiner also noted 
that the Veteran had never been hospitalized for any psychiatric 
reason.

In an April 1995 statement, Ramon Parrilla, M.D., reported that 
he had treated the Veteran since January 1988; and that the 
Veteran complained of a tendency to obsess himself with problems, 
which then led to his developing abdominal pain and diarrhea.  
Nightmares were a frequent source of discomfort.

In June 2002, Dr. Baez suggested that because of the Veteran's 
inability to deal with the language, understand orders, 
directions, etc., his self-esteem weakened and gradually evolved 
to a schizophrenic disorder that still persists.  Dr. Baez opined 
that there was no doubt the Veteran's psychiatric disability was 
strongly related to his Army experience.

In a June 2006 statement, Rosa A. Coca Rivera, M.D., indicated 
that the Veteran reported that he was unable to sleep, and was 
fearful and anxious in the military.  The Veteran also reported 
that he did not seek medical attention because of his language 
barrier, which caused him to be considered as having misconduct.  
The Veteran first sought psychiatric treatment following his 
military discharge, when family and friends noticed changes in 
his behavior.  Dr. Rivera referenced several statements from 
those who had known the Veteran since childhood or since military 
service and how the Veteran's behavior and personality changed 
from friendliness, to being depressed and isolated.  He reported 
nightmares and hallucinations about dead soldiers.  Dr. Rivera 
opined that the Veteran's current psychiatric disability is 
related to his military service-adding that the Veteran was 
inducted in excellent health, and discharged in poor mental and 
emotional condition.

Following the Board's April 2008 remand, the Veteran underwent a 
VA examination in June 2008 for purposes of determining the 
nature and etiology of the Veteran's acquired psychiatric 
disability.  The Veteran reported that he was dismissed from the 
police department in 1967 after becoming physically aggressive 
with a citizen.  The examiner noted that the Veteran was unable 
to comply with the probation requirements.  The Veteran described 
symptoms of depressed mood with crying bouts and discouragement-
occurring approximately two-to-four times weekly-when he was 
discharged from military service.  The examiner diagnosed 
schizophrenia, chronic, residual type.  Based on a review of the 
claims file and examination of the Veteran, the examiner opined 
that the currently diagnosed psychiatric disability was not 
caused by, or a result of or aggravated by, his period of 
military service.  The bases for the opinion were the absence of 
evidence of psychiatric complaints, findings, or treatment prior 
to or during military service, or within the first post-service 
year; and the Veteran had sought psychiatric care in 1971, 
sixteen years after his military discharge.

In March 2009, another VA examiner reviewed the Veteran's claims 
file and examined the Veteran.  The examiner noted that the 
Veteran's remote and immediate memory was mildly impaired, and 
his recent memory was moderately impaired.  The Axis I diagnoses 
were dementia, not otherwise specified; and schizophrenia, 
chronic, residual type.  The examiner noted that the cognitive 
impairment overshadowed any other psychiatric symptom the Veteran 
might be exhibiting.  The examiner also noted the diagnoses were 
two separate and distinct entities, with no relation to one 
another.  The examiner opined that the neuropsychiatric condition 
was not caused by, or a result of any psychiatric disability that 
had its onset in service; nor the result of disease or injury 
incurred or aggravated during service or within the first post-
service year.  In addition to noting the absence of evidence as 
mentioned by the June 2008 examiner, the examiner also noted that 
there was no objective evidence in the claims file of the 1955 
treatment mentioned by Dr. Quinquilla; and that Dr. Quinquilla 
had been practicing general medicine at the time, and lacked the 
diagnostic skills to evaluate a psychiatric condition.

Both the June 2008 and March 2009 examiners reviewed the 
entire claims file, including the Veteran's medical history.  
They specifically listed medical records reviewed in the 
claims folder.  The examiners cited to the absence of 
psychiatric disability in service or within the first post-
service year, as well as the objective evidence of an 
acquired psychiatric disability many years post-service.  It 
was concluded that it was less likely that any current 
psychiatric disability was incurred or related to service. It 
is clear from the tenor of these reports that the 
probabilities clearly weigh against finding that current 
disability is service-related.  The VA opinions are factually 
accurate, fully articulated, and contain sound reasoning.  
They followed mental status interviews and a comprehensive 
review of the Veteran's clinical records, including the 
positive medical opinions.  Therefore, the VA opinions are 
afforded significant probative value.  

As noted above, the March 2009 examiner undermined the 
findings of Dr. Quinquilla by noting that Dr. Quinquilla had 
been practicing general medicine in 1955, and that he was not 
qualified to render a psychiatric diagnosis at that time.  
Nor are there any records of such treatment, either 
psychiatric or medical, in the claims file from 1955.

Moreover, Dr. Baez's opinion that the Veteran's mental 
problems started in 1955 after serving in Korea is not 
probative because the Veteran had not served in Korea.  
Likewise, Dr. Baez's suggestion that the Veteran's weakened 
self-esteem from military service evolved into a 
schizophrenia disorder is of limited probative value 
primarily because treatment records first include a diagnosis 
of schizophrenia in 1970-many years after the Veteran's 
military service.

Dr. Rivera appears to base his opinion on statements from 
acquaintances of the Veteran who had noticed behavorial 
changes in the Veteran's personality following his military 
service and unidentified documents he reviewed.  Dr. Rivera 
does not identify what documents were reviewed or include a 
mental status interview.  The opinion is not a thorough as 
the VA medical opinions.  

Finally, the Board has considered the lay testimony submitted 
by and on behalf of the Veteran reflecting that he underwent 
changes in service that could well have represented the onset 
of psychiatric disability.  While the lay evidence is 
competent to the extent that observations of the Veteran's 
changed affect would be observable, it is not as convincing 
as the VA clinical opinions which reviewed this evidence and 
cited to the history of continuous depressed mood since 
service (see June 2008 VA examination report).  The point in 
controversy is whether it is as likely as not that current 
psychiatric pathology had its onset in service and the VA 
examination reports, which included a longitudinal review of 
the claims folder by medical professionals, a mental status 
interview and a rationale for conclusions reached is more 
probative than the lay evidence.  

In this case, a clear preponderance of the evidence is 
against a finding that an acquired psychiatric disability had 
its onset in service or that a psychosis manifested to a 
compensable degree within the first post-service year.  Thus, 
service connection for an acquired psychiatric disability is 
not warranted.

Because the competent evidence weighs against linking a 
current disability to service, the claim for service 
connection is denied.


ORDER

Service connection for an acquired psychiatric disability is 
denied. 




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


